         Case 6:20-cv-00256-MC         Document 46       Filed 10/05/20     Page 1 of 8




                       FOR THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


BLISS SEQUOIA INSURANCE & RISK
ADVISORS, INC.; and HUGGINS
INSURANCE SERVICES, INC.,                                   Case No. 6:20-cv-00256-MC

              Plaintiffs,
                                                            OPINION AND ORDER
       v.

ALLIED PROPERTY & CASUALTY
INSURANCE COMPANY,

                Defendant.

____________________________


MCSHANE, Judge:

       Plaintiffs Bliss Sequoia Insurance & Risk Advisors, Inc., and Huggins Insurance

Services, Inc. (collectively, “Bliss Sequoia”) and Defendant Allied Property & Casualty

Insurance Company (“Allied”) move for summary judgment to determine whether Allied has a

duty to defend Bliss Sequoia against claims brought by Bliss Sequoia’s insured. Because the

underlying complaint against Bliss Sequoia does not state a claim that would be covered by its

general liability policy, Allied has no duty to defend. Allied’s motion for summary judgment,

ECF 21, is GRANTED.

                                       BACKGROUND

       The facts in this case are undisputed. Bliss Sequoia purchased a general liability policy

from Allied. The policy contained a clause that provided coverage for “any sums that the insured

becomes legally obligated to pay because of ‘bodily injury[.]’” Williams Decl. Ex. A, 4, ECF

No. 22-1. Bliss Sequoia is the only named insured. Compl. Ex D, 20, ECF No. 1.


1 – OPINION AND ORDER
          Case 6:20-cv-00256-MC              Document 46          Filed 10/05/20        Page 2 of 8




        Bliss Sequoia, an insurance company, had a waterpark as a client. In 2014, the waterpark

“communicated with Bliss to obtain on behalf of the water park professional risk management

advice from [Bliss Sequoia] in order to obtain a professional opinion from qualified and

competent risk management and insurance specialists, regarding the kind and amount of

insurance that would be sufficient and adequate to insure the water park . . . .” Compl. Ex. C, 3.

After a young boy was seriously injured at the waterpark, his family sued the waterpark. During

that action, the waterpark discovered Bliss Sequoia had sold it woefully inadequate insurance.

The waterpark sued Bliss Sequoia for misrepresentation and professional negligence. Compl. Ex.

A-B. During settlement negotiations with the family, the waterpark assigned its claims against

Bliss Sequoia to the family.1 The family brought its own third-party complaint against Bliss

Sequioa. Compl. Ex. C.

        None of the underlying complaints allege conduct by Bliss Sequoia that resulted in bodily

injury. Instead, the complaints allege breach of fiduciary duty, professional negligence, negligent

misrepresentation, implied and/or equitable indemnity, and contribution. Compl. Ex. A, 9-15.

The only remaining claims are for professional negligence and negligent misrepresentation.

Compl. Ex. C, 5-9. Plaintiffs in the underlying action allege that the claims arise from

“insufficient and substandard risk management and insurance brokerage advice and

recommendations given by [Bliss Sequoia].” Compl. Ex. A, 9; Ex. B, 7; Ex. C, 5. Far from

alleging any bodily injury caused by Bliss Sequoia, the complaints allege the boy’s injuries were

“caused by a lack of adequate lifeguards at the water park at the time of the near drowning of

[the boy].” Compl. Ex. C, 5. Bliss Sequoia turned to Allied to defend and indemnify it against

the family’s claims. When Allied denied coverage, Bliss Sequoia filed this action.


1
 The family and the waterpark entered into a stipulated judgment in favor of the family in the amount of
$49,000,000. Compl. Ex. C, 5.

2 – OPINION AND ORDER
           Case 6:20-cv-00256-MC          Document 46       Filed 10/05/20     Page 3 of 8




                                            STANDARDS

          The court must grant summary judgment if there is no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). An issue is

“genuine” if a reasonable jury could return a verdict in favor of the non-moving party. Rivera v.

Phillip Morris, Inc., 395 F.3d 1142, 1146 (9th Cir. 2005) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). A fact is “material” if it could affect the outcome of the case. Id. The

court reviews evidence and draws inferences in the light most favorable to the non-moving party.

Miller v. Glenn Miller Prods., Inc., 454 F.3d 975, 988 (9th Cir. 2006) (quoting Hunt v.

Cromartie, 526 U.S. 541, 552 (1999)). When the moving party has met its burden, the non-

moving party must present “specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (quoting Fed. R. Civ. P.

56(e)).

                                            DISCUSSION

          An insurer’s duty to defend arises if the complaint alleges any claim that the policy

covers. W. Hills Dev. Co. v. Chartis Claims, Inc., 360 Or. 650, 653 (2016). To determine

whether a complaint against the insured alleges a covered claim, Oregon courts use the “‘four-

corners’ rule” and “compar[e] the complaint to the insurance policy” Id. This rule mandates that–

unless there is a question as to whether a Plaintiff was an additional insured–courts determine the

duty to defend by reviewing only the complaint and the policy. Id. at 653-54. If a claim is

ambiguous but could possibly be covered by the policy, then the insurer has a duty to defend, so

long as that claim remains operative. Id. at 664; Certain Underwriters at Lloyd’s London &

Excess Ins. Co., Ltd. v. Mass Bonding & Ins. Co., 235 Or. App. 99, 122 (2010). However, an




3 – OPINION AND ORDER
         Case 6:20-cv-00256-MC          Document 46        Filed 10/05/20     Page 4 of 8




insurer has no duty to defend when the complaint “allege[s] only conduct that clearly falls

outside the coverage of the policy.” W. Hills Dev. Co., 360 Or. at 663.

       As noted, the policy provides that Allied “will pay those sums . . . that [Bliss Sequoia]

becomes legally obligated to pay as damages because of ‘bodily injury[.]’” Compl. Ex. D, 71.

Here, the parties agree that “because of” means “by reason of” or “on account of.” Although the

parties agree on the definition of “because of,” they disagree as to the object of the phrase. Bliss

Sequoia argues that it now faces liability “by reason of” a child’s injuries, whereas Allied argues

that Bliss Sequoia now faces liability not “by reason of” a child’s injuries, but “by reason” of its

professional conduct in recommending inadequate insurance coverage. As discussed below, the

Court agrees with Allied.

       As noted, the complaints in the underlying action state the following causes of action,

alleging specific facts to support each: breach of fiduciary duty, professional negligence,

negligent misrepresentation, implied and/or equitable indemnity, and contribution. As alleged in

the complaints, each claim arises because “of the insufficient and substandard risk management

and insurance brokerage and recommendations given by [Bliss Sequoia].” Compl. Ex. A, 9;

Compl. Ex. B, 9; Compl. Ex. C, 5. The complaint does not allege any other conduct by Bliss

Sequoia, the only named insured.

       The underlying claims against Bliss Sequoia are analogous to those brought against the

insured in Holman Erection Co., Inc. v. Employers Insurance of Wausau, 142 Or. App. 224

(1996). There, the insured’s subcontractor brought a breach of contract claim against the insured

for failing to procure appropriate insurance to indemnify the insured. Id. at 228. The

subcontractor had been sued by an employee who was injured on the job. Id. at 227. The contract

between the insured and subcontractor had provided that the insured would obtain insurance to



4 – OPINION AND ORDER
         Case 6:20-cv-00256-MC           Document 46       Filed 10/05/20      Page 5 of 8




protect the subcontractor against such claims, but the insured had neglected to do so. Id. The

insured tendered defense of the action to the insurer, who declined coverage. Id. The insured then

sued its insurer, alleging that the insurer had a duty to defend under the general liability policy.

Id. The policy stated that “[The insurer] will pay those sums that the insured becomes legally

obligated to pay because of ‘bodily injury’ . . . .” Id. at 229. The Court of Appeals held that the

insurer did not have a duty to defend because the insured’s liability was because of breach of

contract and not because of bodily injury as outlined in the policy. Id. at 231.

       Here, as in Holman, a third party, not the insured, was legally liable for another’s bodily

injury. As in Holman, Bliss Sequoia represented to the third party that the third party would be

indemnified against such claims. As in Holman, the third party was not indemnified against such

claims due to either negligent or intentional omissions by Bliss Sequoia. As in Holman, Bliss

Sequoia is legally liable for damages not because of bodily injury, but because of its own own

negligent or intentional omissions. As in Holman, Bliss Sequoia’s insurance policy provided

coverage for “sums that the insured becomes legally obligated to pay because of ‘bodily

injury[.]’” Compl. Ex. D, 71. The Holman court concluded:

       [The insured’s] second argument is that defendant had a duty to defend in it in the
       [subcontractor’s] lawsuit based on [the insured’s] failure to procure insurance for
       [the subcontractor]. As we understand it, [the insured’s] argument is that when
       [the subcontractor] tendered the defense of the [injured employee’s] lawsuit to
       [the insured] under the indemnity agreement in the subcontract, [the insurer] had a
       duty to defend. [The insured] is incorrect. [The subcontractor] brought suit against
       [the insured] claiming damages for breach of contract, contending that due to [the
       insured’s] failure to procure insurance as it had agreed to do in the subcontract,
       [the subcontractor] had to defend and pay claims that otherwise would have been
       insured. [The insurer’s] policies only provided coverage for “bodily injury” and
       “property damage.” Thus, the trial court did not err, [the insurer] had no duty to
       defend.

Holman. 142 Or. App. at 231 (footnote omitted).




5 – OPINION AND ORDER
         Case 6:20-cv-00256-MC          Document 46       Filed 10/05/20     Page 6 of 8




       So too here, the Court finds that the damages sought from Bliss Sequoia are not because

of bodily injury but are sought because of Bliss Sequoia’s poor performance of its contract. After

all, the complaints allege the boy’s injuries were “caused by a lack of adequate lifeguards at the

water park at the time of the near drowning of [the boy].” Compl. Ex. C, 5. Bliss Sequoia,

however, was not involved in the waterpark’s daily operations. As Bliss Sequoia was not

involved in the decisions regarding the appropriate number of lifeguards, it cannot be “legally

obligated” to pay damages for any bodily injury caused by inadequate staffing of lifeguards.

Instead, Bliss Sequoia’s liability arises solely from its own negligence in providing professional

services to the waterpark. See Compl. Ex. C, ⁋ 17 (“As a result of the insufficient and

substandard risk management and insurance brokerage advice and recommendations given by

[Bliss Sequoia] as mentioned herein, [the waterpark] and its members were unable to fund a

settlement that would have brought the instant litigation to an end and protect[] them from

exposure to financial calamity.”). The underlying complaints clarify that any damages Bliss

Sequoia owes the waterpark are not “because of” bodily injury, but rather “[a]s a result of [Bliss

Sequoia’s] breach of the professional standards of care” which left the waterpark “grossly

underinsured in the circumstances.” Compl. Ex. C. ⁋⁋ 21-22. Stated differently, if “[the family]

prevails on its claims [against Bliss Sequoia], it will be compensated for [the waterpark’s]

‘economic harm’ not for any ‘bodily injury.’” Great Am. Assurance Co. v. PCR Venture of

Phoenix, LLC, 2014 WL 11497799, at 4 (D. Az.). As the underlying complaint “allege[s] only

conduct that clearly falls outside the coverage policy,” Allied has no duty to defend. W. Hills

Dev. Co., 360 Or. at 663.




6 – OPINION AND ORDER
           Case 6:20-cv-00256-MC              Document 46          Filed 10/05/20         Page 7 of 8




        Bliss Sequoia argues that its situation is analogous to that of plaintiffs in a string of

opioid cases where courts have found a duty to defend.2 However, these opioid cases do not turn

on an expansive reading of the phrase “because of,” as Bliss Sequoia asserts, but rather on a

common sense understanding of interrelated events. In each of these cases, the underlying

litigation against the insured seeks compensation incurred for economic harms tied to the opioid

epidemic. The plaintiffs in the underlying litigation, often governmental agencies, have

experienced damages, such as increased morgue and addiction-treatment costs, because of the

opioid epidemic. The defendants are opioid distributors.

        There, courts have a found a duty to defend because, although the plaintiffs in the

underlying litigation were seeking damages for economic harms, those harms were causally

connected to bodily injuries caused by the insured’s acts or omissions.3 There is no such causal

connection between the bodily injury here and the actions or omissions of Bliss Sequoia. Absent

such a connection, the court does not find these cases instructive.

        Whether an insurer has the duty to indemnify is a question separate from whether it has a

duty to defend. W. Hills Dev. Co., 360 Or. at 652. Here, the parties agreed at oral argument that

without a duty to defend, there is no duty to indemnify. The Court agrees.

////

////

////

////



2
  Cincinnati Ins. Co. v. H.D. Smith LLC, 829 F.3d 771 (7th Cir. 2016), Rite Aid v. ACE Am. Ins. Co., 2020 WL
5640817, N19C-04-150 EMD CCLD (Del. Super. Ct. Sept. 22, 2020). But see Cincinnati Ins. Co. v. Richie Enters.
LLC, 2014 WL 3513211, No. 1:12-CV-00186-JHM-HBB (W.D. Ky. July 16, 2014).
3
  See Rite Aid, 2020 WL 6540817 at 16 (agreeing that the damages in the underlying litigation were because of
bodily injury because “there is arguably a causal connection between [the insured’s] alleged conduct and the bodily
injury suffered . . . and the damages suffered by the governmental entities . . . .”).

7 – OPINION AND ORDER
        Case 6:20-cv-00256-MC      Document 46     Filed 10/05/20      Page 8 of 8




                                    CONCLUSION

      Allied’s motion for summary judgment (ECF No. 21) is GRANTED. Bliss Sequoia’s

motion for summary judgment (ECF No. 23) is DENIED.

      IT IS SO ORDERED.

      DATED this 5th day of October, 2020.

                                        _/s Michael McShane__
                                        Michael J. McShane
                                        United States District Judge




8 – OPINION AND ORDER
